PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LO et al.
Application No. 15/727,526
Filed: October 6, 2017
Attorney Docket No. 13977.0002-00000
For: ROUTE PLANNING METHODS AND APPARATUSES FOR UNMANNED AERIAL VEHICLES
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed December 17, 2020 and supplemented on February 5, 2021, to accept a certified copy of a foreign application. 

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of Taiwanese Patent Application 
No. 105132453 received on December 17, 2020.  

This application is being referred to Technology Center Art Unit 3665 for consideration of the 
Request for Continued Examination filed on February 5, 2021. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-3600. 




/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions